People ex rel. Seda v Hansell (2018 NY Slip Op 00430)





People ex rel. Seda v Hansell


2018 NY Slip Op 00430


Decided on January 24, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 24, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2017-08558

[*1]The People of the State of New York, ex rel. Samantha Seda, on behalf of Jordan Stephens, petitioner, 
vDavid Hansell, etc., respondent.


Seymour W. James, Jr., New York, NY (Samantha Seda, pro se, of counsel), for petitioner.
Richard A. Brown, District Attorney, Kew Gardens, NY (Joseph N. Ferdenzi and Matthew Luongo of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application pursuant to CPL 180.80 to release the defendant in a criminal action entitled People v Stephens, commenced in the Criminal Court of the City of New York, Queens County, under Docket No. CR-027129-17QN.
ADJUDGED that the writ is dismissed as academic, without costs or disbursements.
The writ must be dismissed as academic because the defendant has been released from custody (see People ex rel. Vancour v Scoralick, 140 AD2d 658; see also People ex rel. Lassiter v Schriro, 114 AD3d 593, 594).
RIVERA, J.P., LEVENTHAL, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court